Case 19-04171-dd   Doc 232   Filed 05/03/21 Entered 05/03/21 12:39:55   Desc Main
                             Document     Page 1 of 9
Case 19-04171-dd   Doc 232   Filed 05/03/21 Entered 05/03/21 12:39:55   Desc Main
                             Document     Page 2 of 9
Case 19-04171-dd   Doc 232   Filed 05/03/21 Entered 05/03/21 12:39:55   Desc Main
                             Document     Page 3 of 9
Case 19-04171-dd   Doc 232   Filed 05/03/21 Entered 05/03/21 12:39:55   Desc Main
                             Document     Page 4 of 9
Case 19-04171-dd   Doc 232   Filed 05/03/21 Entered 05/03/21 12:39:55   Desc Main
                             Document     Page 5 of 9
Case 19-04171-dd   Doc 232   Filed 05/03/21 Entered 05/03/21 12:39:55   Desc Main
                             Document     Page 6 of 9
Case 19-04171-dd   Doc 232   Filed 05/03/21 Entered 05/03/21 12:39:55   Desc Main
                             Document     Page 7 of 9
Case 19-04171-dd   Doc 232   Filed 05/03/21 Entered 05/03/21 12:39:55   Desc Main
                             Document     Page 8 of 9
Case 19-04171-dd   Doc 232   Filed 05/03/21 Entered 05/03/21 12:39:55   Desc Main
                             Document     Page 9 of 9
